Citation Nr: 1104900	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 083	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for spondylolisthesis at L5-S1 with diffuse bulging of disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from October 2002 to November 
2004.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  Id.  
In the present case, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


